IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-302-CV



JAMES E. GOODBREAD, INDIVIDUALLY AND IN HIS CAPACITY
AS NEW BRAUNFELS CITY COUNCILMEMBER,

	APPELLANT

vs.



STATE OF TEXAS ON THE RELATION OF PETER S. LINGAMFELTER,

	APPELLEE


 


FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. C93-318A, HONORABLE B. B. SCHRAUB, JUDGE PRESIDING

 


PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  January 5, 1994
Do Not Publish